Citation Nr: 9904977	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-51 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION
This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a decision of May 1996 by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  

The veteran had honorable active service from March 1974 to 
January 1982.  The veteran's service from January 29, 1982 to 
March 2, 1984 was characterized as dishonorable for VA 
benefit purposes.  The veteran died in March 1996.  The 
appellant has requested benefits as the veteran's surviving 
spouse.  



FINDINGS OF FACT

1.  The veteran died on March [redacted], 1996, at the age 
of 43 years.

2.  During his lifetime, the veteran did not establish 
service connection for any disability.

3.  The veteran's death certificate shows that the immediate 
cause of death was pseudomonas and methicillin-resistance 
staph aureus sepsis due to acquired immune deficiency 
syndrome.

4.  There is no competent medical evidence of the presence of 
the disorders listed on the death certificate as causes of 
death until many years after separation from service.

5.  There is no competent medical evidence linking the cause 
of the veteran's death to his period of active service.



CONCLUSION OF LAW

The claim for service connection for the cause the veteran's 
death is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The claimant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the claimant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disorder either caused or contributed substantially 
or materially to cause the veteran's death.  See 38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

After considering all of the evidence that is of record, the 
Board finds that it is not sufficient to render the claim 
well-grounded.  During his lifetime, the veteran did not 
establish service connection for any disability.  The veteran 
died on March [redacted], 1996, at the age of 43 years.  The 
veteran's death certificate shows that the immediate cause of 
death was pseudomonas and methicillin-resistance staph aureus 
sepsis due to acquired immune deficiency syndrome.

The evidence of record reflects that the disorders listed on 
the death certificate as immediate causes of death were not 
present until many years after separation from service.  The 
earliest post-service medical record pertaining to HIV is 
from December 1992.  Furthermore, the death certificate shows 
that the approximate interval between the date of onset of 
the disorders and the date of death in 1996 was estimated as 
being eleven years.  This places the date of onset of the 
disorder as being 1985, several years after the veteran's 
honorable active service.

Various documents containing histories given by the veteran 
are also of record.  A written statement prepared by the 
veteran in December 1992 shows that he stated that he was 
first informed that he was HIV positive a couple months after 
active service after he attempted to donate blood.  In an 
application for compensation or pension dated in December 
1992, the veteran reported that the date of onset of HIV was 
approximately 9 years earlier.  The Board notes that this 
history places the date of onset in December 1983.  A medical 
record from the Grady Memorial Hospital dated in December 
1992 shows that the veteran reported that his medical 
problems began 10 years earlier when he was denied the 
privilege of donating blood secondary to a positive HIV 
tests.  That history places the date of onset in December 
1982.  Finally, the report of a medical examination conducted 
by the VA in February 1993 shows that the veteran gave a 
history of having been found to be HIV positive approximately 
eight years earlier.  This places the date of onset in 1985.  

In reviewing the foregoing histories, the Board notes that 
all of the histories given by the veteran place the date of 
the diagnosis of his HIV status as being after his period of 
honorable service which ended in January 1982.  Furthermore, 
even if the veteran had given a history of the HIV being 
diagnosed during his honorable period of service, that 
history would not be enough to support the claim.  The United 
States Court of Veterans Appeals (Court) has held that 
hearsay medical evidence, as transmitted by a lay person, is 
not sufficient to render a claim well-grounded because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
See also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  The 
fact that the veteran's own account of the etiology of his 
disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 
Vet.App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Similarly, although appellant presented her own opinion that 
the veteran's HIV was related to service, she does not have 
the qualifications necessary to render such a conclusion.  
The Court has held that lay persons are unqualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In summary, the appellant has not presented competent 
evidence that the veteran's death was related to service.  
There is no competent medical evidence of a diagnosis of HIV 
during service or a medical opinion from after service 
linking the cause of the veteran's death to his period of 
active service.  Accordingly, the Board concludes that the 
claim for service connection for the cause of the veteran's 
death is not well-grounded.  38 U.S.C.A. § 5107(a).

As the claim is not well-grounded, the VA is under no duty to 
assist the appellant in developing the facts pertinent to the 
claim.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Furthermore, the Board is aware of no circumstances 
in this matter that would put the VA on notice that any 
additional relevant evidence may exist which, if obtained, 
would well-ground the appellant's claim.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997). 

Further, the Board views its discussion as sufficient to 
inform the appellant of the evidence which she must present 
in order to make her claim well grounded, and the reasons why 
her current claim is inadequate.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).




ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

